DETAILED ACTION
Applicants’ request for continuing examination of August 19, 2021, in response to the action mailed March 19, 2021, is acknowledged.  It is acknowledged that claims 2-5, 7-9, 12, 14, and 27-28 are cancelled, claims 1, 29-30, and 32 have been amended, and claims 35-37 have been added.  Claims 1, 6, 10-11, 13, 15-26, and 29-37 are pending.  
Regarding the election of species applicants make the following remarks in their filing of August 19, 2021.  
The Office asserts that "the elected invention is directed to a method for the purification of an antibody ... comprising ... subjecting the affinity column with the bound antibody to a 35 mM caprylic acid solution at pH 5.5 (-9 mM free caprylic acid)," (Office Action age page 2). However, Applicant notes that, as disclosed in the specification, a 35 mM caprylic acid buffer at pH 5.5 is about "5.8 mM free caprylic acid" (specification at page 20 lines 33-34). Appropriate correction and clarification of the elected species is respectfully requested. 

It is noted that the instant application has been reviewed in an initial round of prosecution as well as three RCE reviews before applicants have made these remarks. Based on the instant remarks on the record, the elected invention is directed to a method for the purification of an antibody from a fermentation broth comprising the steps of:
i.    loading the antibody-containing fermentation broth onto an affinity column so as to bind the antibody to said affinity column;
ii.    subjecting the affinity column with the bound antibody to a 35 mM caprylic acid solution at pH 5.5 (~5.8 mM free caprylic acid); and
iii.    eluting the antibody protein with an acidic buffer;
wherein the fermentation broth contains enveloped and non-enveloped viruses and mycoplasma; and
wherein the method inactivates the enveloped and non-enveloped viruses and mycoplasma without denaturation of the antibody.

Claims 11, 15, 17-18, 21, and 30 were previously withdrawn, as being directed to non-elected subject matter.  Claims 1, 6, 10, 13, 16, 19-20, 22-26, 29, and 31-37 are herein considered.
Effective Filing Date
The effective filing date granted for the instant claim is April 30, 2015, the filing date of PCT/EP2015/059560, which disclosed the recited subject matter.   

AIA -First Inventor to File Status
Based on the US effective filing date of April 30, 2015, the present application is being examined under the AIA , first to file provisions. 
Claim Objections 
Claim 37 a duplicate of claim 35.   Applicant is advised that should claim 35 be found allowable, claim 37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Rejection of claims 1, 6, 10, 13, 16, 19-20, 22-26, 29, and 31-34 under 35 U.S.C. 103(a) as being unpatentable over Newcombe et al, 2005 in view of Seng et al, 1990, as explained in the prior actions, is maintained. 
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Initially, for purposes of conciseness, the pertinent arguments set forth in the response dated December 15, 2020 are incorporated herein. Particular comments from the Office Action are addressed in detail below.
Reply:	Said prior arguments are not persuasive for the reasons set forth in the action of March 19, 2021.
(C) The Office asserts that "the only alteration to the method of Newcombe is the use of a wash solution at a pH of 6.5 or less" and that "[t]his deficiency is cured by Seng," where "motivation is provided by the desire inactivate viral particles in the eluent of Newcombe," (Office Action at page 7).
Initially, Applicant notes that Seng discloses, at most, addition of sodium caprylate at acidic pH to solutions of purified proteins (i.e., only after any and all purification steps have been completed), and says nothing about inactivation of virus using a caprylic acid solution at acidic pH during a purification process (see Seng at, for example, Abstract and Examples 4 and 8). 
Thus, even if Seng is acknowledged to provide the skilled artisan with a motivation to inactivate virus in purified protein solutions, the key distinction lies in whether such an artisan would have been motivated to modify Seng by using its sodium caprylate solution at acidic pH specifically in the context of a stationary phase and a bound target protein, as recited in claim 1. Neither Seng nor Newcombe provide such motivation, and indeed the skilled artisan would have been reasonably motivated away from such a modification.
(C) Reply:	It is acknowledged that the reply (D) to applicants’ arguments, not the rejection per se, made said statement.
It is acknowledged that Seng does not teach inactivation of virus using a caprylic acid solution at acidic pH during a purification process.  If Seng did so teach, this would be a rejection under 35 USC 102. 
The rejection states the following.
It would have been obvious to a person of ordinary skill in the art to modify the method of Newcombe by including a caprylate wash at pH 6.5 (2.1 mM caprylic acid) or a caprylate wash at pH 4.8 (2.75 mM caprylic acid).  Motivation to do so is provided by the desire to inactivate viral particles in the composition.  

MPEP 2142 states the following.
Legal concept of prima facie obviousness 
"During patent examination and reexamination, the concept of prima facie obviousness establishes the framework for the obviousness determination and the burdens the parties face. 

The office has provided a prima facie obviousness rejection.  Thus, the burden shifts to applicants to provide evidence, in the prior art or beyond it, or argument sufficient to rebut the examiner's evidence.  Mere assertion that ‘Neither Seng nor Newcombe provide such motivation [to modify Seng by using its sodium caprylate solution at acidic pH], and indeed the skilled artisan would have been reasonably motivated away from such a modification is not evidence or sufficient argument.
(D) Newcombe is cited for disclosing that "albumin was removed from the MAbsorbent® A2Pcolumn with the incorporation of 25mM caprylic acid to the wash buffer," (Newcombe at page 211, column 2, first partial paragraph), with the Office asserting that "the only alteration to the method of Newcombe is the use of a wash solution at a pH of 6.5 or less," and that "motivation is provided by the desire inactivate viral particles in the eluent of Newcombe," (Office Action at page 7). 
However, a desire to "inactivate viral particles," even if acknowledged to be provided by the disclosure of Seng, would have motivated the skilled artisan, at most, to use the sodium caprylate solution at acidic pH of Seng in the context of the purified solution of Newcombe, (i.e., the eluate), and not in the context of a bound target protein, as recited in claim 1. 
Newcombe is clear that its use of "25 mM caprylic acid" is so that "[r]esidual albumin was removed from the MAbsorbent® A2P column" (Newcombe at page 211, column 2, first paragraph). In view of this stated purpose, a skilled artisan would be directly motivated away from any modification of Newcombe that would reduce the effectiveness of albumin removal. However, the proposed alteration of the Office, namely "use of a wash solution at a pH of 6.5 of less," would do precisely this.
(D) Reply:	The only mention of albumin in the prior office action is by applicants.  Neither the rejection nor the office’s replies to applicants’ arguments mention albumin.  Regarding motivation to combine see the rejection and reply (C) above.
1.  
(E) This is evidenced by, for example, the fact that it is the caprylate (octanoate) anion which binds to the albumin and thereby removes it, and not the free caprylic acid (see, e.g., Spector et al. 1975, submitted herewith as Exhibit A, at Abstract lines 5-6), whereas, by contrast, it is the protonated form, i.e., the free caprylic acid, which is of interest with regards to virus inactivation (see, e.g., the specification as filed at page 5, lines 7-11). Thus, modifying the caprylic acid solution of Newcombe by reducing the pH to less than 6.5 as recited in claim 1 (e.g., pH 5.5 as recited in claim 37) would increase the amount of free caprylic acid and reduce the amount of caprylate anion, and so would be readily expected to reduce the efficacy of the albumin removal. Therefore, the skilled artisan would have been motivated directly away from such a modification. Certainly an artisan would have had no reason to make such a modification, particularly when Seng already provides a method for inactivating virus, namely use of caprylic acid in purified protein solutions.
(E) Reply:	See reply (C) above.
(F) Importantly, a conclusion of obviousness based on a combination of elements requires that, as cited by the office, "a finding that the prior art included each element claimed ... with the only difference between the claimed invention and the prior art being the lack of actual combination of these elements into a single prior art reference," (MPEP 2143(I)(A), emphasis added). 
However, as discussed above, the proposed combination of Newcombe and Seng requires substantial modification of the disclosures of both references, where no reason for such modification is provided, and indeed where such modification would be expected to frustrate the purpose of 
(F) Reply:	It is acknowledged that (MPEP 2143(I)(A) so states.
The relevant elements from each of Newcombe and Seng are stated in the rejection.  The motivation to combine said elements are stated in the rejection and reply (C) above. As discussed above, in reply (C) applicants have provided no evidence that antibody purification, the purpose of Newcombe, would be frustrated by including treatment with the caprylic acid solution of Seng.  Mere assertion is insufficient.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
 Claim 36 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite a method for the purification of an antibody by subjecting a stationary phase with the bound antibody to a caprylic acid solution at a temperature of 2-8°C for less than 5 minutes; wherein the caprylic acid solution is at a pH of 6.5 or less, and wherein the caprylic acid solution is a caprylic acid buffer at a concentration of 5 to 50 mM, as measured in terms of free caprylic acid.  This is a large genus, as any number of antibodies may be purified using any temperature of 2-8°C, any pH of 6.5 or less, and any amount of free caprylic acid at a concentration of 5 to 50 mM.  No such method is disclosed in the specification such that the skilled artisan would have recognized applicants were in 
Consequently, there is no evidence that any representative species of this large genus was in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of methods, it must be clear that: (1) the identifying characteristics of the claimed methods have been disclosed, e.g., structure, physical and/or chemical characteristics, steps, and functional characteristics when coupled with a known or disclosed correlation between function and steps and reagent structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because no species of the claimed genus is disclosed and no correlation between steps, reagents, and function is provided, the claims fail to satisfy the written description requirement.
Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 37 is allowable.  Claim 37 is redundant with claim 35.  If claim 35 is found allowable, claim 37 will be objected to.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Any new references were cited solely to support rejection(s) based on amendment or rebut Applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject new arguments be clearly indicated.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”


/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the specification discusses the purification of antibodies using caprylic acid at a variety of concentrations and pHs (p2).